Exhibit 10.3 FIELD EMPLOYMENT AGREEMENT THIS AGREEMENT (the “Agreement”) is made and entered into effective as of the first day of September, 2008, by and between MB Financial Bank. N.A. (the “Bank”) and BurtonJ. Field (the “Employee”). WHEREAS, the Bank is the wholly-owned subsidiary of MB Financial, Inc. (the “Holding Company”); WHEREAS, the Employee serves as the President, Lease Banking of the Bank and Vice President of the Holding Company; WHEREAS, the Employee and the Bank entered into an employment agreement dated September 22, 1999, as amended January 26, 2005, December 13, 2005 and February 22, 2007 (collectively, the “1999 Employment Agreement”); WHEREAS, the parties believe it is in their respective best interest to enter into this Agreement in replacement of the 1999 Employment Agreement; and WHEREAS, the Organization and Compensation Committee (the “Compensation Committee”) of the Board of Directors of the Holding Company (the “MB Board of Directors”) and the board of directors of the Bank (the “Board of Directors”) has approved and authorized the execution of this Agreement with the Employee; NOW THEREFORE, in consideration of the foregoing and of the respective covenants and agreements of the parties herein, it is AGREED as follows: 1.Definitions. (a)The term "Date of Termination" means the date upon which the Employee’s employment with the Bank ceases, as specified in a notice of termination pursuant to Section 8 hereof; provided, that “termination,” “termination of employment” and “Date of Termination” as used herein are intended to mean a termination of employment which constitutes a “separation from service” under Code Section 409A determined without regard to Executive’s service as a member of the Board of Directors or of the MB Board of Directors or the board of directors of any subsidiary of the Corporation. (b)The term “Effective Date” means September 1, 2008, the date of this Agreement. (c)The term “Involuntary Termination” means the termination of the employment of Employee (i)by the Bank without his express written consent; or (ii)by the Employee by reason of a material diminution of or interference with his duties, responsibilities or benefits which occurs after the Effective Date, including (without limitation) any of the following actions unless consented to in writing by the Employee:(1)a requirement that the Employee be based at any place other than Chicago, Illinois, or within a radius of 35miles from the location of MB Financial Center at 6111 North River Road, Rosemont, Illinois, except for reasonable travel on Bank business; (2)a material demotion of the Employee; (3)a material reduction in the number or seniority of personnel reporting to the Employee or a material reduction in the frequency with which, or in the nature of the matters with respect to which, such personnel are to report to the Employee, other than as part of a Bank-wide reduction in staff; (4)a reduction in the Employee’s salary or a material adverse change in the Employee’s perquisites, benefits, contingent benefits or vacation, other than as part of an overall program applied uniformly and with equitable effect to all members of the senior management of the Bank; or (5)a material permanent increase in the required hours of work or the workload of the Employees.The term “Involuntary Termination” does not include Termination for Cause, termination of employment due to death or disability, or termination pursuant to Section7(h) of this Agreement, retirement or suspension or temporary or permanent prohibition from participation in the conduct of the Bank’s affairs under Section8 of the
